COURT OF APPEALS
CATHERINE STONE                     FOURTII COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
 CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                         CLERK OF
KAREN ANGEL1NI                           300 DOLOROSA. SUITE 3200                             COURT
SANDEEBRYAN                            SAN ANTONIO, TEXAS 7S205-3037
MARION                               WWW.-1THCOA.COURTS.STATI-.TX.US
MAR1ALYN HARNARD                                                                           TELEPHONE
RHBECA C. MARTINI-:/.                                                                      (210)335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. Cl lAl'A                                                                    FACSIMILE NO.
  JUSTICES                                                                                 (210)335-2762



                                            January 9, 2014


         Bryan Keith Crum                                  Scott Monroe
         //1775779                                         District Attorney - 198th Judicial
         2101 F.M. 369 N. JA-69                            District
         James V. Allrcc! Unit                             402 CIcarwater Paseo
         Iowa Park, TX 76367                               Suite 500
                                                           Kcrrvillc, TX 78028
                                                           * DELIVERED VIA E-MAIL *


         RE:     Court of Appeals Number:       04-13-00731 -CR
                 Trial Court Case Number:       IB 10826
                 Style:   Bryan Keith Crum
                          v.

                          The State of Texas


                 Enclosed please llnd the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.


                 If you should have any questions, please do not hesitate to contact me.

                                                                 Very truly yours,
                                                                 KEITH I?.. HOTTLE, CLERK




                                                                Carmen De Leon
                                                                Deputy Clerk, Ext. 53262
                               Jfourtlj Court of
                                       !§>nn iUntomo, TEexas

                                                 January 9, 2014


                                               No. 04-13-00731-CR


                                               Bryan Keith CRUM,
                                                   Appellant


                                                       v.



                                           The STATE of Texas,
                                                    Appellee


                      Tom the 198th Judicial District Court, Kerr County. Texas
                                          Trial Court No. B10826
                             Honorable M. Rex Emerson. Judge Presiding



                                                 O R I) E R


Sitting:          Catherine Stone, Chief Justice
                  Karen Angclini, Justice
                  Sandcc Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez. Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           The Court has considered the Appellant's Motion for Rehearing En Bane, and the motion
is DENIED.


                                                                         li^ui^maM^o
                                                            Sandce Bryan Marion, Justice


        IN ^TOESj^W,$£l^C>F.,, 1 have hereunto set my hand and affixed the seal of the said
court on }laiVyth«day of Janftarj6*20)4.



                                   /      ^'                Keith E. Mottle
                                  >'o, .•■""                Clerk of Court